Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This reissue application, filed June 12, 2020, is a reissue of U.S. Patent 9,993,438 (hereafter the '438 patent), which issued from U.S. application Serial No. 14/633,177 (the ‘177 application) with claims 1-5 on June 12, 2018.

Objection to the Specification
	There are multiple reissue applications for the ‘438 patent including the current reissue application and serial Nos. 17/177,544 and 17/177,550.  As set forth in MPEP 1451(I), it is required that the multiple reissue applications contain a cross reference to each other in the specification.  37 CFR 1.177(a) requires that all multiple reissue applications resulting from a single patent must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  Accordingly, the first sentence of each reissue specification must provide notice stating that more than one reissue application has been filed, and it must identify each of the reissue applications and their relationship within the family of reissue applications, and to the original patent.  The instant specification is objected to since it does not include such a statement.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-23 directed to a method for the preparation of a drug delivery system, a drug delivery system, and a method of treating a tumor disease.  Claims 1, 5, 6, 14 and 20 are representative and reproduced below.
1. (Original)  A method for the preparation of a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof, and at least one pharmaceutically active substance having a solubility per se in water of less than about 100 µg/ml wherein said substance is provided in the form of essentially amorphous particles with an effective average particle size of less than about 50 nm; and the size of said nanoparticles is controlled to have an effective average particle size of less than about 50 nm by adjusting the weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to said substance to be in the range from about 0.5:1 to about 20:1, which method comprises the steps of: 
providing an aqueous solution of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof; 
adding an organic solution of the pharmaceutically active substance to said aqueous solution; 
evaporating said organic solvent leaving an aqueous solution comprising the pharmaceutically active substance in essentially amorphous form; and 


5. (Original)  A drug delivery system obtainable by the method according to claim 1.

6. (Amended)  A drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein a weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to paclitaxel is in the range from about 1:1 to about 1.5:1, wherein the nanoparticles are prepared by a method which comprises the steps of: providing a solution of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof; adding an organic solution of paclitaxel to said solution; and evaporating the resulting solution, leaving the nanoparticles in essentially amorphous form.

14. (Amended)  A drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel; wherein a weight-to-weight ratio of the combination of said sodium salt of the methyl ester of N- all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel is in the range from about 1:1 to about 1.5:1, wherein the nanoparticles are prepared by a method which comprises the steps of: providing a solution of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid;
wherein the weight ratio of sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid to sodium salt of methyl ester of N-13-cis-retinoyl cysteic acid is about 1:1; adding an organic solution of paclitaxel to said solution; and evaporating the resulting solution, leaving the nanoparticles in essentially amorphous form.

20. (New)  A method of treating a tumor disease, comprising administering by infusion to a patient in need of such treatment a therapeutically effective amount of the drug delivery system of claim 6, wherein the method does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.

Claims 5 and 6-19 are product-by-process claims.  Claims 20-23, though method of use claims, depend from product-by-process claims 6 or 14.  As set forth in MPEP 2113, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion.  In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim 7, which depends from claim 6, requires that “the effective average particle size is a particle size determined in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel”.  Similarly claim 15, which depend from claim 6, requires that “the effective 
Claim 11 recites “[t]he drug delivery system of claim 6, wherein when said essentially amorphous nanoparticles are submitted into an aqueous solution containing at least one ionized salt, the resulting solution comprises micelles.  Similar language is in claim 16.  Claims 11, 16 and 17 (which depends from claim 16) do not require the drug delivery system is in a solution.  Instead, it simply recites a resulting physical property that when the essentially amorphous nanoparticles are submitted into the recited aqueous solution, the resulting solution comprises micelles.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is a method for the preparation of a drug delivery system comprising nanoparticles, yet there is no positive process step in the claim which recites that nanoparticles are actually formed.  The penultimate line of claim 1 refers to the particle size of the nanoparticles, but there is no prior, active process step in the claim which recites formation of nanoparticles.  The same applies to dependent claims 2-5.
In claim 1, at the fourth-to-last line, “said essentially amorphous particles” lack positive antecedent basis in the preceding process steps.  The same applies to dependent claims 2-5.
Claim 1 is indefinite because it is unclear how the aqueous solution (2 occurrences) at the third-to-last line of the claim, i.e., in the “wherein” clause of the claim, is related to the aqueous solution in the immediately preceding “adding” step of the claim.  There is a lack of cooperative relationship between the adding step and the “wherein” clause.  The same applies to dependent claims 2-5.
Claim 5 is indefinite because of the “obtainable” language.  “Obtainable” implies that the claimed product can be prepared by method(s) other than the product-by-process steps in parent claim 1.  Claim 5 is indefinite because it does not specify the other method(s).  It is suggested that “obtained” be used in place of “obtainable”.
Claims 9 and 18 contain the trademark/trade name cremophor (see also col. 2, lines 38-39 of the ‘438 patent).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a product, i.e., a polyethoxylated castor oil as noted at col. 2, lines 38-39 of the ‘438 patent, and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 5-7 and 9-19 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Application Publication 2004/0048923 to Strelchenok et al (hereinafter “Strelchenok”).
In several examples, including Example 32 (p. 26), Example 61 (p. 39) and Example 66 (p. 43), Strelchenok prepares the claimed drug delivery system.  Example 32 uses the sodium salt of compound II-1a (¶ 0327), i.e., the sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid (¶ 0034), whereas Examples 61 and 66 use the sodium salt of compound II-1a in combination with the sodium salt of compound I-1a (¶¶ 0593 and 0616), i.e., the sodium salt of methyl ester of N-all-trans-retinoyl cysteic acid (¶ 0028).  These compound(s) are used in combination with a poorly water soluble pharmaceutical cytotoxic compound, i.e., paclitaxel in Examples 32 and 66, and docetaxel in Example 61, to exhibit a synergistic effect and manufacture a new formulation of the poorly water soluble pharmaceutical compound (see Abstract).  Example 61, which uses docetaxel, is pertinent to claim 5, whereas Examples 32 and 66 are pertinent to claim 5, as well as to claims 6, 7 and 9-19, which limit the pharmaceutically active substance to paclitaxel. 
In Example 32, a solution of paclitaxel in methanol and a solution of the sodium salt of compound II-1a in methanol are mixed, and the methanol is then evaporated to provide a dried film (see ¶¶ 0326-0327).  In Examples 61 and 66, a solution of docetaxel (Example 61) or paclitaxel (Example 66) in methanol is added to a methanol solution of 
In Example 32, the exemplified molar ratios of the sodium salt of II-1a to paclitaxel are 3:1, 6:1 and 10:1 (see ¶ 0328).  In Examples 61 and 66, the molar ratio of the sum of the sodium salt of I-1a plus the sodium salt of II-1a to docetaxel or paclitaxel is (2.5 +2.5):1, i.e., 5:1 (see ¶¶ 0615-0616).  Since paclitaxel has a molecular weight of 854 g/mol and the sodium salt of compounds I-1a and IIa have the same molecular weight of 475 g/mol, the 3:1, 5:1, 6:1 and 10:1 molar ratios in Examples 32 and 66 correspond to weight ratios of the sodium salt of compound II-1a (or the sodium salt of I-1a plus II-1a) to paclitaxel of 1.7:1, 2.8:1, 3.4:1 and 5.6:1, respectively.  Since docetaxel has a molecular weight of 808 g/mol, the 5:1 mole ratio in Example 61 corresponds to a weight ratio of 2.9:1.  All of the weight ratios are within the weight ratio range of about 0.5:1 to about 20:1 in claim 5.  
The weight ratio 1.7:1 in Example 32 is within and anticipates the weight ratio range of about 1:1 to about 1.5:1 in claims 6, 14 and their dependent claims the “about” opens the claimed ratio range to ratios higher than 1.5:1, and the ‘438 patent specification does not assert any criticality for the claimed range for preparing a drug delivery system.  In fact, the about 1.8:1 in Strelchenok’s Example 32 is within the broader range of 1:1 to 10:1 at col. 7, line 31 of the ‘438 patent.
In Examples 32, 61 and 66, said dried film is subsequently dissolved in saline (¶¶ 0327, 0593 and 0616), and thus, the drug delivery system at this point is in aqueous solution as per instant claim 51.  In fact, in Examples 61 and 66, the saline is normal -3 M.  The 10-3 M is equivalent to 0.808 mg/ml of docetaxel or 0.854 mg/ml placlitaxel, which, rounded to no decimal places as per the paclitaxel concentration expressed in claims 7 and 14+, corresponds to 1 mg/ml docetaxel or paclitaxel (see ¶¶ 0593 and 0616). 
Strelchenok teaches that the pharmaceutically active substance, e.g., the  docetaxel or paclitaxel, and the sodium salt(s) of compound II-1a and/or II-1a form a mixed micelle, i.e., a nanoparticle as here claimed, and thus, excellent solubility of the docetaxel or paclitaxel in saline is achieved (see ¶¶ 0042-0044 and 0047).  The formulations of paclitaxel/compound in mixed-micellar system in dry form were shown to be stable for a sufficient period of time awaiting usage (see ¶ 0058).
	Although Strelchenok does not teach the effective average particle size of its micelles and docetaxel or paclitaxel in Examples 32, 61 and 66, such sizes, i.e., less than about 50 nm in claim 5, or a nanoparticle size of about 8-30 nm in claims 6, 7 and 9-19, is/are inherent in the micelles formed in Examples 32, 61 and 66.  This is so when the size is measured in, for example, the aqueous solution of 9 mg/ml NaCl (normal saline) at 1 mg/ml of docetaxel or paclitaxel in Strelchenok’s Examples 61 and 66 and required by instant claims 7, 14 (and its dependent claims) and 15.  The inherency is based on the fact Strelchenok’s Examples 32, 61 and 66 use essentially the same process steps for preparing the micelles as the product-by-process steps in claims 6 and 14; and based on the fact that, as noted above, the weight ratios of the sodium salt of compound II-1a (or the sodium salt of I-1a plus II-1a) to docetaxel or paclitaxel in Strelchenok’s Examples 32, 61 and 66, i.e., prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same."  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted).  The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
	With respect to claims 9, 10 and 18, the micelles (i.e., nanoparticles) prepared in Strelchenok’s Examples 32 and 66 do not contain cremophor or human serum albumin 
	With respect to claims 12, 13 and 19, for the same reasons above with respect to effective average particle size, the micelles prepared in Strelchenok’s Examples 32 and 66 inherently have the paclitaxel entrapped therein.  Additionally, Strelchenok teaches that “[t]he inventors have shown that the poorly soluble compounds docetaxel and paclitaxel can be dissolved in micelles of N-(all-trans-Retinoyl)-L-cysteic acid (I-1), N-(13-cis-Retinoyl)-L-cysteic acid (II-1), N-(all-trans-Retinoyl)-L-cysteinesulfinic acid (I-2), N-(13-cis-Retinoyl)-L-cysteinesulfinic acid (II-2), N-(all-trans-Retinoyl)-L-homocysteic acid (I-3), N-(13-cis-Retinoyl)-L-homocysteic acid (II-3), sodium salts of their esters (I-1a-I-1e, I-3a; II-1a-II-1e, II-3b) and sodium salts of their amides (I-1f-I-1h, I-3f, I-1f), creating mixed micelles.  In this way, an excellent solubility of docetaxel and paclitaxel in the form of mixed micelles in saline is achieved (bold emphasis added).” (See ¶ 0047).
	Strelchenok discloses a drug delivery system, i.e., a dried film and/or saline solution, which reasonably appears to be either the same as or an obvious variation of the instantly claimed drug delivery system.  Thus, claims 5-7 and 9-19, if not anticipated by Strelchenok under 35 USC 102(b), would be obvious under 35 USC 103(a).
As an alternative to Strelchenok’s weight ratio of 1.7:1 being anticipatory of “about 1.5:1” in claims 6, 14 and their dependent claims, Strelchenok is not limited to a weight ratio of 1.7:1, it is merely exemplified.  More generally, Strelchenok teaches a “desired molar ratio” of paclitaxel to said compound(s) (see ¶ 0057 and claim 42).  As noted above, Strelchenok’s exemplified weight ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1 of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Examples 32 and 66 so as to use a  slightly lower molar ratio of sodium salt(s) of compound(s) I-1a and/or II-1a to placlitaxel than 3:1, 5:1, 6:1 and 10:1, e.g., use a molar ratio of about 2.7:1, because Strelchenok is not limited to any particular molar ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salt(s) of compound(s) I-1a and/or II-1a.  The claimed weight ratio upper limit of about 1.5:1, which corresponds to a molar ratio of about 2.7:1, is not so far removed from Strelchenok’s exemplified molar ratio of 3:1 as to render the claimed ratio non-obvious.  As set forth in MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Waite, 168 F.2d 104, 108 (CCPA 1948), etc.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strelchenok.

However, Strelchenok is not limited to weight ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1, they are merely exemplified.  As noted above, Strelchenok more generally teaches a “desired molar ratio” of paclitaxel to said compound(s) (see ¶ 0057 and claim 42).  As also noted above, the weight ratios of 1.7:1, 2.8:1, 3.4:1 and 5.6:1 of sodium salt(s) of compound(s) I-1a and/or II-1a to placlitaxel correspond to molar ratios of 3:1, 5:1, 6:1 and 10:1.  A slightly lower molar ratio of about 1.8:1 for the sodium salt(s) of compound(s) I-1a and/or II-1a to placlitaxel corresponds to a weight ratio of about 1:1 as here claimed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Strelchenok’s Examples 32 and 66 so as to use a lower molar ratio of sodium salt(s) of compound(s) I-1a and/or II-1a to placlitaxel than 3:1, 5:1, 6:1 and 10:1, e.g. use a molar ratio of about 1.8:1, because Strelchenok is not limited to any particular molar ratio, and so as to solubilize the poorly water-soluble paclitaxel and prepare mixed micelles of the paclitaxel in the sodium salt(s) of compound(s) I-1a and/or II-1a.  The claimed weight ratio of about 1:1, which corresponds to the molar ratio of about 1.8:1, i.e., about 2:1 with no decimal places, is not so far removed from Strelchenok’s exemplified molar ratio of 3:1 as to render the claimed ratio non-obvious.  

Claims 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strelchenok in view of U.S. Patent 6,096,331 to Desai et al (hereinafter “Desai”) and Hassan et al, “Cytotoxic activity of a new paclitaxel formulation, Pacliex, in vitro and in vivo,” Cancer Chemother Pharmacol, (2005), 55, pp. 47-54, published online July 20, 2004 (hereinafter “Hassan”).
Strelchenok is relied upon for the reasons stated above in Rejection No. 1.  Strelchenok further teaches that its micellar paclitaxel formulations can be used to treat cancer and are tested for cell growth inhibition of human ovary adeno-carcinoma cell line SKOV-3 (see ¶¶ 0046, 0051, 0053, 0332-0335).  In other words, the formulations can be used to treat ovarian cancer.
Strelchenok differs from claims 20-23 is not teaching that the micellar paclitaxel formulation is administered by infusion, and the cancer treatment does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.
Desai teaches that the anticancer agent paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer (see col. 5, lines 40-42).  Paclitaxel is available as “Taxol®” from Bristol Myers Squibb (BMS) (see col. 5, lines 40-41).  The major limitation of Taxol® is its poor solubility and consequently the BMS formulation contains 50% Cremophor EL and 50% ethanol as the solubilizing vehicle (see col. 5, lines 47-50). Taxol® has been linked to severe hypersensitivity reactions in animals and humans and consequently requires premedication of patients with corticosteroids (dexamethasone) and antihistamines (see col. 5, lines 53-58).  Since premedication is required for the administration of Taxol®, due to hypersensitivity reactions (HSR’s) associated with administration of the drug, it is highly desirable to 
Hassan teaches that the clinically available formulation of taxane, paclitaxel Taxol® (BMS) has antitumor activity against ovarian and breast carcinoma as well as a variety of other tumors.  Paclitaxel is highly lipophilic and insoluble in water.  In the Taxol® formulation, paclitaxel is dissolved in a 50:50 v/v mixture of Cremophor EL and dehydrated ethanol.  Problems with this formulation are the well-known toxicity of Cremophor EL, the hypersensitivity reactions to Cremophor EL, and the fact that Cremophor EL may also contribute to the toxic effects of paclitaxel such as neurotoxicity. (See the first paragraph of the Introduction section on p. 47).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered Strelchenok’s micellar paclitaxel formulation by infusion because infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with one or more of a steroid, an antiemetic or an antihistamine prior to infusion with Strelchenok’s micellar paclitaxel formulation because the formulation does not contain cremophor, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 5-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-45 of copending Application No. 17/177,544 (the ‘544 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating a tumor disease in, for example, claims 40 and 41 of the ‘544 reference application, though not requiring the product-by-process steps of instant independent claims 6 and 14, teach the drug delivery system and method of treating a tumor disease here claimed.  For example, the drug delivery system in the method of treating a tumor disease in claim 41 of the ‘544 application teaches a drug delivery system comprising nanoparticles formed of a combination of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm when measured in an aqueous solution of 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel; wherein a weight-to-weight ratio of the combination of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid and sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid to paclitaxel is in the range from about 1:1 to about 1.5:1.


Claims 5-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-29 of copending Application No. 17/177,550 (the ‘550 reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the drug delivery system in the ‘550 reference application claims, though not requiring the product-by-process steps of instant independent claims 6 and 14, teach the drug delivery system here claimed.  For example, claim 7 of the ‘550 reference application teaches a drug delivery system comprising nanoparticles formed of a sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, a sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or a combination thereof, and paclitaxel, wherein the nanoparticles are essentially amorphous and have an effective average particle size of about 8-30 nm; wherein a weight-to-weight ratio of said sodium salt of the methyl ester of N-all-trans-retinoyl cysteic acid, sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid, or combination thereof, to paclitaxel is in the range from about 1:1 to about 1.5:1; and wherein the effective average particle size is a particle size when measured in 9 mg/mL NaCl at 1 mg/ml concentration of paclitaxel.

Claims 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-29 of copending Application No. 17/177,550 (the ‘550 reference application) as applied to claims 5-19 above, and further in view of Desai and Hassan. 
Claims 6-29 of the ‘550 reference application, as relied upon for the reasons stated above in Rejection No. 5, do not specifically teach treating a tumor disease, such as ovarian cancer, with its drug delivery system containing paclitaxel, wherein the treatment is by infusion, and the treatment does not comprise premedication with one or more of a steroid, an antiemetic or an antihistamine.
Desai and Hassan are relied upon for the reasons stated above in Rejection No. 3.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have administered the ‘550 reference application’s claimed drug delivery system by infusion for treatment of a tumor disease such as ovarian cancer because paclitaxel has remarkable clinical activity in a number of human cancers, including ovarian cancer, and infusion is how paclitaxel is administered in the treatment of ovarian cancer, as taught by Desai and Hassan.
It also would have been obvious to one of ordinary skill in the art at the time the invention was made to not have premedicated with one or more of a steroid, an antiemetic or an antihistamine prior to infusion with the ‘550 reference application’s claimed drug delivery system because the system does not contain cremophor, which is known to cause severe hypersensitivity reactions when administering BSM’s Taxol®, as taught by Desai and Hassan.

Arguments During Prosecution of the ‘438 patent
Accompanying the Remarks filed 11/26/2017 during prosecution of the ‘438 patent was “Exhibit A”.  Page 6 of the Remarks argued the following:
Exhibit A attached hereto shows comparative data on drug delivery systems prepared according to Strelchenok and the present invention.  The only procedural difference resides in that the trans-retionyl[sic]-cycteic[sic] acid is present in water or methanol, respectively.

The average particle size of the particles from the two procedures was measured according to the disclosure in Exhibit A and presented in the graph on the last page of Exhibit A.  The green bar (on the right) shows the average particle size when produced in accordance to the invention while the blue bar (on the left) presents the average particle size for the procedure presented in Strelchenok.

The conclusion from this data is that the difference in method of formation of the particles has a profound impact on the average particle size.  This could not have been predicted by one skilled in the art based on the teachings of Strelchenok.

Thus, it is submitted that method features not only differentiates the claimed invention from Strelchenok but also materially affects the crucial product parameter of particle size.

Exhibit A is unpersuasive for the following reasons.  The comparative data of Exhibit A is not provided in Rule 1.132 Declaration form.  As noted in MPEP 716.02(g), "[t]he reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.”  As noted in MPEP 716.01(c)(I and II): “Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results …”; and “[t]he arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are 
Nonetheless, the comparative data in Exhibit A wouldn’t be persuasive even if presented in Rule 1.132 declaration form.  The showing in Exhibit A is limited to water for the trans-retinoyl-cysteic acid solvent, whereas claims 6-23 are not so limited and in fact include methanol in the “comparative” example of Exhibit A.  
The inventive and comparative examples in Exhibit A use docetaxel as the pharmaceutically active substance.  This is not a fair comparison with claims 6-23, which are limited to a different pharmaceutical substance, i.e., paclitaxel.  The use of docetaxel is also not commensurate in scope with claim 5, which recites “at least one pharmaceutically active substance having a solubility per se in water of less than about 100 µg/ml”, which includes paclitaxel in Strelchenok’s Examples 32 and 66.
The data in Exhibit A uses a molar ratio of trans-retinoyl-cysteic acid to docetaxel of 3:1, i.e., a weight ratio of 1.8:1.  This is not a fair comparison with Strelchenok’s Example 61, which uses a particular equimolar mixture of the sodium salt of the methyl ester of N-13-cis-retinoyl cysteic acid and the sodium salt of methyl ester of N-all-trans-retinoyl cysteic acid, and the molar ratio of the mixture to docetaxel is 5:1, which corresponds to a weight ratio of 2.9:1.  The data in Exhibit A is not commensurate in scope with claim 5, which not only encompasses use of said mixture in Example 61, but also calls for a weight ratio range from 0.5:1 to 20:1.  The data in Exhibit A is also not representative of claim 5, which requires an ionized salt.  There is no ionized salt used in the Exhibit A data.  As noted above, Strelchenok’s Example 61 uses normal saline.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Torchilin, “Micellar Nanocarriers: Pharmaceutical Perspectives,” Pharmaceutical Research, vol. 24, No. 1, pp. 1-16, January 2007 (hereinafter “Torchilin”) is of record in the IDS filed 10/15/2020.  Torchilin teaches micelles normally have a particle size range of 5 to 100 nm, and that “[a]n optimal self-assembling drug delivery system (28) should spontaneously form from the mixture of drug molecules and carrier components. They should have a size of 10-20 nm in order to provide them the ability to penetrate various tissues … .” (See p. 2).  Torchilin further teaches that “[a]ccording to available literature, the usual size of a pharmaceutical micelle is between 10 nm and 80 nm”. (See p. 3).

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,993,438 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/				/Jean C Witz/Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991		CRU 3991



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 5 depends from claim 1, which requires in the final “wherein” clause that the essentially amorphous particles are submitted into and/or produced in an aqueous solution.